Citation Nr: 1443215	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-29 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed and anxious mood (initially claimed as a mental health disorder, not otherwise specified).


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 through May 1973 and from March 1975 through March 1976.  These periods of active duty included service in Vietnam from August 1970 through August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which among other issues, denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, and adjustment disorder with depressed and anxious mood.  The Veteran has perfected a timely appeal as to each of those issues.

The Veteran testified during a local hearing that was held before a Decision Review Officer (DRO) in March 2012.  Additionally testimony was also received from the Veteran during a later November 2012 Board hearing that was held before the undersigned.  Transcripts of both proceedings are associated with the claims file.

The Board also notes that in addition to the records associated with the paper claims file, a paperless, electronic claims file is associated with the claim on VA's "Virtual VA" system.  These electronically stored records have been reviewed and considered as part of the evidentiary record.

The issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed and anxious mood, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss disability in either ear.

2.  The Veteran's tinnitus was sustained during service and has been continuous since that time.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, a pre-rating August 2010 letter notified the Veteran of the information and evidence needed to substantiate his claims for service connection for hearing loss and tinnitus.  Consistent with Dingess, this letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claims were adjudicated in the RO's April 2011 rating decision.  Thus, because the VCAA notice was legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, service personnel records, claims submissions, lay statements, VA treatment records, and identified and relevant private treatment records have been associated with the record.  During the course of this appeal, the Veteran was afforded a VA examination of his claimed hearing loss and tinnitus disabilities in April 2011.  This examination, considered along with the other evidence of record, is fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.
Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability is not a disease listed under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as sensorineural in nature; hence, the Veteran's hearing loss, to the extent that it has been shown by the evidence as being disabling, may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. 38 C.F.R. § 3.303(b).

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In addition to the foregoing general principles, service connection for hearing loss disability is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

	A.  Bilateral Hearing Loss

In relation to his claimed hearing loss disability, the Veteran asserts generally in his claims submissions that he is entitled to service connection for hearing loss.  During his March 2012 DRO hearing and November 2012 Board hearing, the Veteran testified that he sustained acoustic trauma during service as a combat engineer in Vietnam.  In that regard, he recalled that he was exposed to loud noises from operating heavy construction equipment and machinery, using explosives, general construction noise, and weapons training.  He also testified that he did fire a .50 caliber artillery cannon during service.  He testified further that he was never given hearing protection during service.  According to the Veteran, he was noticing some current hearing impairment and attributed his hearing difficulty to his in-service acoustic trauma.

Consistent with the Veteran's assertions and testimony, the service department records show that the Veteran did serve in Vietnam from August 1970 through August 1971.  Also, his DD Form 214 shows that he did also serve as a combat engineer.  The Board finds that the circumstances of the Veteran's service are consistent with reported noise exposure, and for this reason, finds that the Veteran was exposed to loud noises during his active duty service.

Nonetheless, the evidence simply does not show that the Veteran has disabling hearing loss, as defined under 38 C.F.R. § 3.385.  In that regard, the service treatment records are entirely silent as to any reported hearing problems or objective findings of any hearing impairment.  Audiometric testing performed during the Veteran's July 1969 enlistment examination revealed the following pure tone findings (NOTE: prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Here, although the Veteran's July 1969 enlistment examination was performed after this change in standard, a notation of "ASA" above the reported audiometric test results indicates that the audiometric test results are expressed according to the older ASA standard.  In order to facilitate data comparison, the older ASA standards (which are expressed outside parentheses on the left) have been converted to ISO-ANSI standards (which are expressed by the figures in parentheses on the right)):




HERTZ



500
1000
2000
3000
4000
RIGHT
 0 (15)
-5 (5)
-10 (0)
-5 (5)
-10 (-5)
LEFT
5 (20)
5 (15)
-5 (5)
0 (10)
0 (5)

During an in-service physical examination performed in October 1972, the Veteran demonstrated the following pure tone results, expressed under the newer ANSI standard:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
X
5
LEFT
0
10
10
X
10

Audiometric testing performed during the Veteran's May 1973 separation examination, which was performed after the Veteran's service in Vietnam and acoustic trauma, continued to reveal normal hearing:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
5
0
5
5

During a March 1975 re-enlistment examination, the Veteran demonstrated the following pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
10
5
0
0
5

Finally, audiometric testing performed during the Veteran's March 1976 separation examination also indicated normal hearing in both ears:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
X
10
LEFT
0
0
0
X
0

The post-service treatment records show that the Veteran has not received regular treatment for his claimed hearing loss.  Similarly, there is no evidence of any private or VA-administered audiometric testing, other than that expressed in an April 2011 VA examination.  At that time, the Veteran demonstrated 96 percent speech recognition ability in both ears, according to results from a Maryland CNC word list test.  Again, demonstrated pure tones did not meet the criteria for disabling hearing loss, as defined under 38 C.F.R. § 3.385:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
15
LEFT
15
10
10
10
20

Based upon the above findings from the April 2011 VA examination, and the fact that the Veteran's in-service examinations also did not reveal any hearing loss or significant threshold shifts, the examining VA audiologist concluded that hearing loss was not shown.

The Board notes that the Veteran testified during his November 2012 Board hearing that he had retired three years prior from his 30 year occupation as a police officer.  Notably, he testified that he was required to undergo periodic audiometric testing during his period of employment.  The Veteran was advised that he could submit additional records from this employment during his Board hearing and a 60 day hold was placed on the appeal in order to allow the Veteran time to supplement the record.  However, no additional records have been submitted.  Nonetheless, where the Veteran reportedly retired from being a police officer in 2009 and these additional records would not show the presence of a hearing loss disability during the course of the appeal.  Moreover, more recent audiometric testing performed during the April 2011 VA examination showed normal hearing levels.  

Moreover, the Veteran filed his claim in 2010 after his retirement.  The more recent April 2011 VA examination would appear to be more probative of the question of whether the Veteran does have a current hearing loss disability.  Indeed, the Board finds no indication of any testing abnormality or inconsistency in the April 2011 VA examiner's report, and moreover, the VA examiner's negative findings and opinions are consistent with and supported by the other evidence of record.  For these reasons, the Board assigns full probative weight to the April 2011 VA examiner's findings and conclusions.  Madden v. Brown, 125 F.3d 1447, 1481 (Fed. Cir. 1997) (holding that the Board has "the authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").

The Board is sympathetic to the Veteran's assertions of hearing loss.  Nonetheless, in the absence of any evidence showing that the Veteran has a current hearing loss disability as defined by VA regulations, the Veteran's claim for service connection for bilateral hearing loss disability must be denied.  The Veteran, while competent to report what he observes through his senses such as difficulty hearing, is not competent to provide an opinion that his level of hearing difficulty rises to such severity to as be considered a hearing loss disability for VA purposes.  To reiterate, in order to consider hearing loss a disability for VA purposes, hearing impairment must, by regulation, satisfy a minimum threshold level of impairment.  The degree of impairment is determined through application of specific audiometric tests. Under the circumstances, the Veteran, as a lay person, lacks any particular skill or expertise that would render incompetent the multiple audiologic findings noted above.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  In light of the foregoing, the Board finds that the any opinion from the Veteran regarding the presence of a current hearing loss disability be of lower probative value than the opinion reached by the VA examiner.

In sum, the Board assigns greatest probative value to the audiometric test data expressed in the service treatment records and the April 2011 VA audiological examination, which do not contain findings indicative of a current hearing loss disability in either ear.  As the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, this appeal must be denied.  The Board acknowledges again that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	B.  Tinnitus

Regarding tinnitus, the Veteran also alleged generally in his claims submissions that he is entitled to service connection.  In his DRO and Board hearing testimony, the Veteran more specifically alleges that he has experienced ongoing and continuous ringing in his ears since service.

The service treatment records do not reflect any complaints of tinnitus.  Medical examinations performed during service in July 1969, October 1972, May 1973, March 1975, and March 1976 did not reveal any clinical findings of any abnormalities of the ears.  Indeed, these examination reports do not reflect any mention of any subjectively reported tinnitus or other ear-related complaints.

As noted above, the post-service treatment records do not indicate any treatment for any ear-related conditions, including tinnitus.  During the April 2011 VA examination, the Veteran reported again that he first noticed the onset of tinnitus during service in the 1970s.  He reported that currently, he was experiencing constant tinnitus.

Upon review of the claims file, the VA examiner opined that it is less likely than not that the Veteran's tinnitus was associated with his active duty service.  Although the examiner provides rationale for her negative opinion concerning hearing loss, she does not provide any explanation or rationale as to why she did not believe that the Veteran's tinnitus was sustained during service, or, otherwise resulted from service.  In that regard, the examiner does not discuss or appear to consider the Veteran's complaints of continuous tinnitus which dated from his period of active duty.  In view of the same, the Board is not inclined to assign significant probative weight to the VA examiner's negative opinion concerning the Veteran's tinnitus.

Unlike establishing the presence of a hearing loss disability during service which requires hearing acuity to meet a specified regulatory criteria, the Veteran is competent to provide probative statements as to onset and continuity of tinnitus "because ringing in the ears is capable of lay observation."  See Charles v. Principi, 16 Vet. App 370, 374-75 (2002); see also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (discussing tinnitus as a symptom of Meniere's disease).  A full analysis of the probative value to be assigned to the Veteran's assertions concerning the onset and continuity of his tinnitus entails consideration of both competency and credibility.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Although the service treatment records indicate that the Veteran did not report any tinnitus during service, there is no indication that the Veteran was asked specifically about tinnitus during his in-service physical examinations.  Otherwise, there is no evidence in the record which contradicts, or is otherwise inconsistent with, the Veteran's assertion that he has had continuous tinnitus since service.  Indeed, the Veteran's claim is supported by a favorable December 2011 opinion from Dr. D.E.B. who, based on the Veteran's credibly reported history of continuity, opined that the Veteran's tinnitus likely resulted from his in-service acoustic trauma.  The Board finds that the Veteran's assertions in that regard are credible and is inclined to assign greater probative weight to those assertions than it does to the VA examiner's incomplete opinion concerning tinnitus.  Similarly, the Board also is inclined to assign greater probative weight to Dr. D.E.B.'s favorable opinion.

Accordingly, the weight evidence is in favor of the Board's finding that the Veteran likely sustained tinnitus during service and has continued since that time.  Therefore, service connection for tinnitus is warranted.  To that extent, this appeal is granted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

In regard to the Veteran's claim for service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed and anxious mood, the Veteran has testified during his March 2012 DRO hearing and his November 2012 Board hearing that he did not experience any psychiatric problems prior to his current service-connected heart condition.  Based on that reported chronology, the Veteran asserts that his claimed psychiatric disorder has resulted secondary to his service-connected coronary artery disease.

The Veteran also testified during his November 2012 Board hearing that he underwent periodic psychiatric evaluation during his employment of over 30 years as a police officer.  Records from these occupational psychiatric evaluations have not been associated with the record.  Given the Veteran's reported chronology concerning the onset of his claimed psychiatric disorder, the records generated from his occupational psychiatric testing over his entire 30 year period of employment are highly relevant to the question of whether his current psychiatric problems are related in any way to his service-connected heart condition, or otherwise to his active duty service.  As such, VA must undertake efforts to obtain these records.  38 C.F.R. § 3.159(c)(1).  

If efforts to obtain these records, done in a manner in accordance with 38 C.F.R. § 3.159(c)(1) are successful, then the RO should consider whether other development is necessary.  Such development may include providing the newly obtained records to the same VA examiner who performed the most recent May 2012 VA examination and obtaining his opinion as to whether the newly obtained records change the diagnosis and opinion expressed in his May 2012 report, or alternatively, affording the Veteran a new VA examination of his claimed psychiatric disorder.

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered any other psychiatric treatment since December 2012.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed and anxious mood.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain the records from all police department psychiatric evaluations performed during his period of employment as a police officer.  The Veteran should also be advised that should any further VA examinations be necessary, it would remain his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for the office or agency serving as the custodian of the records for psychiatric evaluation and testing performed during his employment as a police officer, as well as for any private or VA medical providers who have provided psychiatric treatment since December 2012.
 
2.  Obtain the records for all occupational psychiatric evaluations performed during the Veteran's period of employment as a police officer, as well as the records for any other treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  The RO should perform any other claims development it deems necessary, to include providing newly obtained records to the same VA examiner who performed the most recent May 2012 VA examination and obtaining an addendum opinion as to whether the newly obtained records change the diagnosis and opinion expressed in his May 2012 report, or alternatively, affording the Veteran a new VA examination of his claimed psychiatric disorder.

4.  After completion of the above development, the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed and anxious mood, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


